Title: To George Washington from the Board of War, 5 January 1780
From: Board of War
To: Washington, George


          
            Sir
            War-Office [Philadelphia] January 5. 1780
          
          We have the Honour to enclose an Extract of a Letter from Mr Henry of Lancaster on the Subject of Hides whereby we find little good Effect has been produced from the Order you were pleased to give at our Instance for 2,000 to be sent to

Philadelphia. The general Account of the Hides in Mr Hatfield’s Care deserves serious Attention & Enquiry as, if it be true, great Mismanagement must appear on a Scrutiny. We know that Losses will happen especially with respect to Summer Hides, but so great a Proportion of Hides being defective cannot have happened without egregious Neglect somewhere. We have suspected that Mr Hatfield either from Avocations Indolence or some other Cause has not paid sufficient Attention to his Bussiness, which as we have been informed has been too much entrusted to the Management of others. We therefore beg the Favour of your Excellency either by Means of the Commanding General in the State of N. York or in some other Way to promote an Enquiry into the Conduct of Mr Hatfield that it may be seen from what Cause the Army is deprived of the Benefit of so large a Proportion of the public Hides.
          General Greene wrote to us some time ago desiring that two of his Deputies Col. Hay & Col. Lewis should have discretionary Orders for as many Hides as they wanted. We refused to give so great a Latitude to these Gentlemen under an Idea that the Hides were most wanted for shoes for the Soldiers. But if they are not fit for this Purpose it were better that they were used for the Quarter Master Department as we suppose they have Uses for Hides which may not be good enough for shoe Leather. If on the Enquiry there shall be found Hides under this Description we leave it to your Excellency to order as many as you think proper into the Quarter Master’s Hands. Our being so distant from the Means of Enquiry into Mr Hatfield’s Conduct & a Desire that your Excellency should be acquainted with the State of the Matter are the Causes of giving you this Trouble. We have the Honour to be with the greatest Respect Your very obedt Servants
          
            Richard PetersBy order
          
        